DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/18/22 has been entered.

Response to Amendment
3. 	As per Applicant’s instruction as filed on 07/18/22, claims 1 and 16 have been amended, and claim 7 has been canceled.

Response to Remarks
4.	Applicant’s remarks with respect to currently amended claims as filed on 11/10/21 have been carefully reconsidered/reviewed, but, nevertheless, are moot in view of the following new ground(s) of rejection(s), incorporating previously cited prior art references.
In response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection(s) for a detailed discussion.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 5-6, 11, and 16 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1) in view of Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1), Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), and Chen et al (2011/0044544 A1).
Regarding claims 1 and 16, Rochette et al discloses a system/method for imaging an object in a scene, the system/method comprising: 
a light projector (130, 988) configured to be mounted at a projector location, and further configured to project a planar beam of light so as to illuminate a linearly patterned portions of the scene (220a-220e) (Figs. 1A, 2, and 10; paras. [0036-0037], [0039]); 
first and second cameras (110, 984, 986) configured to be mounted at first and second distinct camera locations and aligned (Fig. 1A) so as to be able to simultaneously capture, when the linear-patterned light (see dotted triangular line in Figs. 1A-2, 220a-220e) is projected onto the scene, first and second vectors (comprise magnitudes/directions as generically defined) (directions as shown by cameras) of pixel data (pixels inherently comprise magnitudes/values) corresponding to the active (generally implied, since all rows of corresponding image would be active) single rows of each of the first and second cameras (since conventional camera sensor has a square or rectangular shape inherently comprising a plurality of rows) , respectively, upon which the light is reflected along a linear line/length of the illuminated linear-patterned portion of the scene (paras. [0040], [0042-0046], [0048]); 
a controller (992 or 990) configured to coordinate the projection and the controllable direction (as above by assembling images and matching points between images of the frame) of the planar beam of light (from 988) with activation of the single row (from the plurality of active rows) of each of the first and second cameras, so that the light projector (988) projects the planar beam of light, 
coplanar with the first and second cameras so as to illuminate the linear-patterned portion of the scene that is focused onto the active single row/length/line (from the plurality of active rows) of pixels of both the first and second cameras while the first and second cameras simultaneously capture the first and second vectors of pixel data (paras. [0040], [0042-0046], [0048], [0053-0055], [0104], [0106]); and
generating an output signal indicative of the matched points and/or additional or intermediary outputs (para. [0055]).
Furthermore, having Rochette et al’s system above, it would have been considered obvious to a person of ordinary skill in the relevant art to readily realize/recognize that the system could be used on an aircraft such that the light projector is configured to be mounted at the projector location on the aircraft, and further configured to project the planar beam of light so as to illuminate a linearly patterned portions of the scene (220a-220e), thereby illuminating a linear-patterned portion of the scene external to the aircraft, and apply to the first and second rolling-shutter cameras …, as further discussed below.
Rochette et al does not seem to explicitly/particularly disclose:
a focus aspect of the active single row of each of the first and second rolling- shutter cameras;
the light projector projects the planar beam of light coplanar with the first and second rolling- shutter cameras so as to illuminate the linear-patterned portion of the scene that is focused onto the active single row of pixels of both the first and second rolling-shutter cameras while the first and second rolling- shutter cameras simultaneously capture the first and second vectors of pixel data; and
a range/distance calculator configured to calculate range/distance to the object using triangulation based on the captured first and second vectors of pixel data and the first and second distinct camera locations from which the first and second vectors of pixel data are simultaneously captured; and
generating the output signal indicative of the calculated range.
However, MATSUDA, as a secondary/supporting reference, teaches an imaging device at least comprising: 
first and second rolling-shutter cameras including pixel data corresponding to active first and second rows/lines of pixels, in each of which only a single row is made active (by selection) at any given time, as a part of a global shutter method simultaneously performing a shutter operation (abs.; paras. [0005-0006], [0022]).
Furthermore, Baksht, as another secondary/supporting reference, teaches visible light and IR digital camera at least comprising: 
first and second rolling-shutter cameras including pixel data corresponding to active first and second rows/lines of pixels, in each of which only a single row is made active (by selection) at any given time, wherein these CMOS sensor arrays, commonly used in cell phone cameras and web cameras, are suited to rolling shutter applications and more generally to applications in which packaging, power management, and on-chip processing are important (Fig. 2; paras. [0006], [0021], [0056-0057]).
Moreover, Szeliske et al, as a secondary/supporting reference, teaches method for performing stereo matching to recover depths, colors, and opacities of object surface elements comprising: 
in the background section, calculating/computing range/distance to an object using triangulation based on captured pixels data in each image and a camera location from which pixels data are simultaneously captured from first and second images, in order to recover depth information by processing two images of the same object taken from cameras located at different positions (col. 1, lines 11-33).
Moreover, WANG et al, as a secondary/supporting reference, teaches 3D information generator/method for use in interactive interface comprising at least a light projector/source (110, 111) configured to project a planar beam of light (by using an optical conversion device (115) to provide a linear light beam or a planar light beam) so as to illuminate a linearly patterned portions of a scene, wherein the light projector/source is not limited to the a laser beam, but may be an infrared beam or any other e-wave that can focus, and a reference target may be provided for obtaining more precise distance information, and the 3D information is generated by triangulation calculation, wherein the low frame rate issue is solved, such that the 3D information can be generated in real-time (Fig. 1A; paras. [0034], [0039-0040], [0042-0045], [0006-0007]).

Furthermore, Chen et al, utilized as an additional support, teaches system/method for recognizing objects in an image comprising a controller (implicit from light sources) further configured to control/coordinate/synchronize a controllable direction of a projected linearly-patterned light (e.g., Figs. 14A-14B, B and D) so that a time sequence of illuminated linearly-patterned portions of the scene are projected/directed/concentrated onto at least one row of a plurality of rows of sensing pixels (e.g., patterned light is projected to a specific spot/area/location at a specific timing) of an image sensor (camera, 31) for that time sequence for sensing the projected linearly-patterned lights from captured objects so as to form an image, and the image processor (33 and/or 3) for processing the signals sensed by sensing row by row of pixels for computing the signals, in order to better distinguish/recognize and identify objects in an image from each other, so that the image processing system can efficiently identify from which source it receives light. (abs.; Figs. 9, 11, 14A-14B, 18-19; paras. [0012], [0031], [0049], [0052-0054], [0058]).
Note: a conventional camera typically includes a focus feature/button to bring an image segment/feature/object into a focus, in order to produce a clear image, thereby preventing a typical image display defect(s) (e.g., a blurred scene, a distortion).
As an additional support with respect to focus, Wang et al, as discussed above, teaches  the light projector/source (110, 111) configured to project the planar beam of light (by using an optical conversion device (115) to provide a linear light beam or a planar light beam) so as to illuminate the linearly patterned portions of a scene, wherein the light projector/source is not limited to the a light/laser beam, but may be an infrared beam or any other e-wave that can focus.
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine MATSUDA, Baksht, WANG, and Chen et al’s teachings and further incorporate the first and second rolling-shutter cameras as discussed above so that,
the first and the second rolling-shutter cameras, in each of which only a single row or column is made active at any given time, the first and second rolling-shutter cameras configured to be mounted at first and second distinct camera locations and aligned so as to be able to simultaneously capture, when the linear-patterned light is projected onto the scene, first and second vectors of pixel data corresponding to the active single row/line of each of the first and second rolling-shutter camera, respectively, upon which the light is reflected along the (single) length/row-line of the illuminated linear-patterned portion of the scene is focused,
the controller is configured to coordinate the projection and the controllable direction of the planar beam of light with the activation of the single row of each of the first and second rolling-shutter cameras, so that the light projector projects the planar beam of light, coplanar with the first and second rolling- shutter cameras so as to illuminate the linear-patterned portion of the scene that is focused onto the active single row of pixels of both the first and second rolling-shutter cameras while the first and second rolling- shutter cameras simultaneously capture the first and second vectors of pixel data,
as a part of a global shutter method simultaneously performing a shutter operation, so that CMOS sensor arrays, commonly used in cell phone cameras and web cameras, are suited to rolling shutter applications and more generally to applications in which packaging, power management, and on-chip processing are important, and further provide for obtaining more precise distance information, wherein the 3D information is generated by triangulation calculation, wherein the low frame rate issue is solved, such that the 3D information can be generated in real-time, in order to better distinguish/recognize and identify objects in an image from each other, so that the image processing system can efficiently identify from which source it receives light, and produce a clear image, thereby preventing an image display defect(s), and
further incorporate/combine Szeliske et al’s teaching as above so that the range/distance calculator can be configured to calculate range/distance to the object using triangulation based on Rochette et al’s captured first and second vectors of pixel data and the first and second distinct camera locations from which the first and second vectors of pixel data are simultaneously captured and generate the output signal indicative of the calculated range, in order to recover depth information by processing two images of the same object taken from cameras located at different positions.
Note: incorporating the first and second rolling-shutter cameras configured to perform the above method is proper just as long as the end result/outcome of using the system on the aircraft does not change/alter the end result/outcome. 
In this case, the end result/outcome remains the same. 
Regarding claim 5, Rochette et al discloses, wherein the projector location and the first and second camera locations are along a common axis (150, horizontally) (Fig. 1A; paras. [0036-0037]).
Regarding claim 6, Rochette et al discloses, wherein the controllable direction that the linear-patterned light is projected (220a-220e) is an angular direction about the common axis (150, horizontally).
Regarding claim 11, Rochette et al discloses, wherein the linearly-patterned light comprises a solid-line pattern (Fig. 2, 220a-220c).

8.	Claims 2 and 17 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1) in view of Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1), Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), and Chen et al (2011/0044544 A1) as applied to claims 1 and 16 above, respectively, and further in view of Horesh (2017/0374352 A1).
Regarding claims 2 and 17, Rochette et al discloses an image processor (982 and/or 992) configured to identify first and second illumination patterns in the first and second vectors of pixel data, respectively, (Fig. 10; paras. [0055], [0104], [0106]).
The combination of Rochette et al, Szeliske et al, MATSUDA, Baksht, Wang et al, and Chen et al does not seem to particularly disclose, wherein the identified first and second illumination patterns indicative of a discontinuity in range between the object in the scene and a background of the scene.
However, Horesh teaches depth image provision apparatus/method comprising detecting discontinuity in disparities, wherein a small change in the pattern may yield a large change in disparity, and the discontinuity includes a boundary/line between an object in a scene and a background of the scene in order to generate the depth image of the object in the scene based on the generated pairs of images of the portions of the scene (paras. [0036], [0012]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Horesh’s teaching as above so that the first and second illumination patterns are indicative of the discontinuity in range between the object in the scene and the background of the scene in order to generate the depth image of the object in the scene based on the generated pairs of images of the portions of the scene. 

9.	Claims 3-4 and 18-19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1), Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1), Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), Chen et al (2011/0044544 A1), and Horesh (2017/0374352 A1) as applied to claims 2 and 17 above, respectively, and further in view of Kirenko et al (2010/0002953 A1).
Regarding claims 3 and 18, the combination of Rochette et al, Szeliske et al, MATSUDA, Baksht, Horesh, Wang et al, and Chen et al does not seem to particularly disclose, wherein the image processor is further configured to determine, based on the identified first and second illumination patterns, first and second pixel coordinates, respectively, corresponding to an edge of object in the scene.
However, Kirenko et al teaches detection and reduction of ringing artifacts based on block grid position and an object edge location comprising determining at least one pixel position/coordinate corresponding to an edge of object in an image in order to reduce such as ringing artifacts (para. [0073], see also claim 43).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Kirenko et al’s teaching as above so that the image processor is further configured to determine, based on the identified first and second illumination patterns, first and second pixel coordinates/locations, respectively, corresponding to the edge of object in the scene in order to reduce such as ringing artifacts.
Regarding claims 4 and 19, Szeliske et al teaches calculating/computing range/distance to the object using triangulation based on captured pixels data in each image and the camera location from which pixels data are simultaneously captured from first and second images as discussed above.
Kirenko et al teaches determining at least one pixel position/coordinate corresponding to the object in the image as discussed above.
Rochette et al in view of Szeliske et al teaches using triangulation based on captured first and second vectors of pixel data and the first and second distinct camera locations from which the first and second vectors of pixel data are simultaneously captured as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Szeliske et al and Kirenko et al’s teachings as above so that the range calculator is further configured to calculate range to the object using triangulation based on the determined first and second pixel coordinates/locations and the first and second distinct camera locations from which the first and second vectors of pixel data are simultaneously captured for substantially the same reasons/rational as discussed above. 

10.	Claims 8-9 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1) in view of Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1), Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), and Chen et al (2011/0044544 A1)  as applied to claim 1 above, and further in view of Godbaz et al (2017/0323429 A1).
Regarding claim 8, Rochette et al in view of obviousness discloses the controller configured to project the linearly-patterned light onto the scene external to the aircraft as discussed above.
The combination of Rochette et al, Szeliske et al, MATSUDA, Baksht, Wang et al, and Chen et al does not seem to particularly disclose, wherein the controller is further configured to enable or inhibit/lack/disable the projection of linearly-patterned light onto the scene external to the aircraft.
However, Godbaz et al teaches multiple patterns in time of flight camera apparatus comprising a controller (110 and/or 115) configured to enable or inhibit/lack/disable/no projection the projection of linearly-patterned light (400) onto a scene in order to compensate for light reflected from non-uniform targets and facilitate removal of multi-path signal interference from data received from the camera (abs.; Fig. 4A; paras. [0053], [0058], [0064], [0104] and see claim 20).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Godbaz et al’s teaching as above so that the controller is further configured to enable or inhibit/lack/disable the projection of linearly-patterned light onto the scene external to the aircraft, in order to compensate for light reflected from non-uniform targets and facilitate removal of multi-path signal interference from data received from the camera.
Regarding claim 9, Rochette et al in view of MATSUDA, and Baksht would disclose cameras capturing first and second (from first and second images/frames/pictures) vectors of pixel data corresponding to the active single row of pixels as discussed above.
Godbaz et al teaches being able to inhibite the linear-patterned light is onto the scene as discussed above.
Furthermore, Godbaz et al teaches a camera apparatus (100), wherein the controller (as above) is configured to generate a linearly-patterned light (high spatial frequency pattern) of horizontal lines (rows) as a first pattern and a lack of pattern as a second pattern (projecting no light), and the controller can adaptively project for one frame/image/picture, the linearly-patterned light (high spatial frequency), and for another frame/image/picture to project no light  (para. [0104], claim 20)
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Godbaz et al’s teaching as above so that the camera is further configured to capture, when the linear-patterned light is onto the scene is inhibited (projecting no light), third and fourth (from third and fourth images/frames/pictures) vectors of pixel data corresponding to the active single row of pixels, for substantially the same reasons/rational as discussed above.

11.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1), Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1), Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), Chen et al (2011/0044544 A1), and Godbaz et al (2017/0323429 A1) as applied to claim 9 above, and further in view of ZHANG et al (2011/0216978 A1).
Regarding claim 10, Rochette et al discloses the image processor as discussed above.
Rochette et al in view of Godbaz et al teaches the first and second vectors and the third and fourth vectors as discussed above with respect to claim 9.
The combination of Rochette et al, Szeliske et al, MATSUDA, Baksht, Godbaz et al, Wang et al, and Chen et al does not seem to particularly disclose, wherein the image processor is further configured to generate difference vectors based on a difference between the first and second vectors and the third and fourth vectors.
However, ZHANG et al teaches apparatus/method for classifying image comprising an image processor (1002) configured to generate difference vectors (mv difference) based on a difference between a first and a second vector in order to remove a blocking artifact (paras. [0200], [0278], [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Godbaz et al and ZHANG et al’s teachings as above so that the image processor is further configured to generate difference vectors based on the difference between the first and second vectors and the third and fourth vectors, in order to remove a blocking artifact.



12.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1) in view of Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1),  Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), and Chen et al (2011/0044544 A1), as applied to claim 1 above, and further in view of Godbaz et al (2017/0323429 A1).
Regarding claim 12, Rochette et al discloses, wherein the linearly-patterned light comprises a dashed-line pattern (220d-220e).
The combination of Rochette et al, Szeliske et al, MATSUDA, Baksht, Wang et al, and Chen et al does not seem to particularly disclose, wherein the linearly-patterned light comprises a dashed-line pattern having a binary-weighted spatial frequency or a pseudo-randomly varying spatial frequency.
However, Godbaz et al teaches multiple patterns in time of flight camera apparatus comprising a dashed-line pattern (400) having a pseudo-random spatial frequency in order to compensate for light reflected from non-uniform targets and facilitate removal of multi-path signal interference from data received from the camera (abs.; Fig. 4A; paras. [0051], [0053], [0058], [0064]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Godbaz et al’s teaching as above so that the linearly-patterned light comprises the dashed-line pattern having a binary-weighted spatial frequency or a pseudo-randomly varying spatial frequency in order to compensate for light reflected from non-uniform targets and facilitate removal of multi-path signal interference from data received from the camera.

13.	Claim 13 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1) in view of Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1),  Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), and Chen et al (2011/0044544 A1) as applied to claim 1 above, and further in view of Lord et al (2014/0057676 A1).
Regarding claim 13, Rochette et al discloses, wherein each of the first and second cameras comprises a plurality of rows/lines of pixels for respective 2D images (para. [0044]).
Furthermore, MATSUDA and Baksht disclose, wherein cameras are configured to selectively make a row active, thereby creating a two-dimensional image in a rolling shutter fashion as discussed above.
Moreover, Lord et al et al teaches method for optical data transfer comprising an optical signaling using a camera in which rows of pixels are operated in a rolling shutter fashion, in order to share a secret optically between two devices (paras. [0198], [0007], see claims 7 and 25).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al, MATSUDA, and Baksht to further incorporate/combine Lord et al’s teaching as above so that each of the first and second cameras is configured to sequentially make each of the plurality of rows active, thereby creating a two-dimensional image in a rolling shutter fashion, in order to share a secret optically between two devices.

14.	Claims 14-15 and 20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Rochette et al (2019/0236798 A1) in view of Szeliske et al (5,917,937), MATSUDA (2012/0274823 A1), Baksht (2013/0258112 A1), Wang et al (2012/0075422 A1), and Chen et al (2011/0044544 A1) as applied to claims 1 and 16 above, respectively, and further in view of Jayathirtha et al (2018/0079495 A1) and Paradie (2006/0031015 A1).
Regarding claims 14 and 20, the combination of Rochette et al, Szeliske et al, MATSUDA, Baksht, Wang et al, and Chen et al does not seem to particularly disclose a cockpit notification system configured to generate an alert signal if the calculated range to the object is within a collision zone or on a collision trajectory.
However, Jayathirtha et al teaches system/methods for forecasting/predicting and reducing the occurrence of tire overspeed events during aircraft takeoff and landing comprising a cockpit notification display/system (includes controller, 12) configured to generate an alert signal if determining that the tire overspeed event is undesirably probable, in order to reduce the occurrence of tire overspeed events during aircraft takeoff and landing (abs.; para. [0016]).  
Furthermore, Paradie teaches imminent collision detection system/method comprising calculating/measuring whether a range to an object is within a collision zone or on a collision trajectory, thereby determining a probability of the object along the collision and avoidance courses and determining the imminent collision between the vehicle and the object (para. [0048]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Jayathirtha et al and Paradie ’s teaching as above so that the cockpit notification system is configured to generate the alert signal if the calculated range to the object is within the collision zone or on a collision trajectory, in order to reduce the occurrence of tire overspeed events during aircraft takeoff and landing, determine the probability of the object along the collision and avoidance courses, and determine the imminent collision between the aircraft and the object. 
Regarding claim 15, Jayathirtha et al teaches the cockpit notification system including a display device (18) configured to display an image of moving map and navigation (Figs. 3-4).
Rochette et al discloses the image of the scene/frame/picture/image (Fig. 10, 990). 
Furthermore, Szeliske et al teaches calculating range/distance to the object based on captured pixels data in each image and the camera position/location from which pixels data are simultaneously captured from first and second images as discussed above.
Moreover, Paradie teaches calculating/measuring the range data to the object as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Rochette et al to incorporate/combine Szeliske et al, Jayathirtha et al, and Paradie ’s teaching as above so that the cockpit notification system includes the display device configured to display the image of the scene annotated with the calculated position/location values and range data, for substantially the same reasons/rational as discussed above.

Conclusion
15.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Rutkiewicz et al (2018/0301043 A1), System/method for aircraft taxi strike alerting.
B)	Park et al (2008/0159595 A1), Apparatus/method for measuring distance using structured light.
C)	Kitamura (2016/0356596 A1), System/Apparatus/method for measuring shape of object, and storage medium storing program related thereto.

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

17.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483